           Case 3:19-cv-00311-DPM Document 36 Filed 03/29/21 Page 1 of 3




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                             NORTHERN DIVISION

NATHAN ZACHARY McMULLAN                                                             PLAINTIFF
ADC #554072

V.                             No. 3:19CV00311-DPM-JTR

TERRY MAPES, Warden, NEACCC                                                      DEFENDANT


                                            ORDER

       Defendant Terry Mapes has filed a Motion for Summary Judgment, a Brief in

Support, and a Statement of Facts. Docs. 33, 34 & 35. Plaintiff has a right to file a

Response to that Motion.

       At the summary judgment stage, a plaintiff cannot rest upon mere allegations

and, instead, must meet proof with proof. See Fed. R. Civ. P. 56(e). This means that

Plaintiff=s Response should include his legal arguments, as well as affidavits,1 prison

records, or other evidence establishing that there is a genuine issue of material fact

that must be resolved at a hearing or trial. Furthermore, pursuant to Local Rule 56.1,

Plaintiff must separately file a “short and concise statement of material facts as to

which [he] contends a genuine dispute exists to be tried.” Plaintiff’s “Statement of

Disputed Facts” must state whether he “agrees” or “disagrees” with the factual

       1
           The affidavit must be based upon the personal knowledge of the person executing the
affidavit and must be either: (1) sworn and subscribed to by a notary public; or (2) executed under
penalty of perjury, as provided for by 28 U.S.C. ' 1746.
        Case 3:19-cv-00311-DPM Document 36 Filed 03/29/21 Page 2 of 3




statements in each of the numbered paragraphs in Defendant’s Statement of

Undisputed Facts (Doc. 35). If Plaintiff disagrees with any of the facts in

Defendant’s Statement of Undisputed Facts, he must: (1) identify each

numbered paragraph that contains the facts he disputes; (2) for each

paragraph, explain why he disputes those facts; and (3) include a citation to the

evidence he is relying on to support his version of the disputed fact. If Plaintiff

relies on documents that have been previously filed in the record, he must

specifically refer to those documents by docket number and page. The Court will

not sift through the file to find support for Plaintiff=s factual contentions. See

Crossley v. Georgia-Pacific, Corp., 355 F.3d 1112, 1113-14 (8th Cir. 2004)

(affirming the grant of summary judgment because a plaintiff failed to properly refer

to specific pages of the record that supported his position).

      IT IS THEREFORE ORDERED THAT:

      1.      Plaintiff has until and including April 29, 2021, to file a Response to

Defendant’s Motion for Summary Judgment and a separate Statement of Disputed

Facts that comply with Fed. R. Civ. P. 56, Local Rule 56.1, and the instructions in

this Order.

      2.      Plaintiff is advised that the failure to timely and properly file a

Response and Statement of Disputed Facts will result in: (a) all of the facts in

Defendant’s Statement of Undisputed Facts being deemed admitted by Plaintiff,


                                          2
        Case 3:19-cv-00311-DPM Document 36 Filed 03/29/21 Page 3 of 3




pursuant to Local Rule 56.1(c); and (b) the possible dismissal of this action, without

prejudice, pursuant to Local Rule 5.5(c)(2).

      IT IS SO ORDERED this 29th day of March, 2021.



                                       ____________________________________
                                       UNITED STATES MAGISTRATE JUDGE




                                          3
